ON REHEARING.
PER CURIAM.
A petition for rehearing suggests that the court omitted to consider the circumstance that the complainants, appellees here, are not the purchasers at the foreclosure sale, but claim through a conveyance from the mortgagee purchaser. The opinion expressly refers to the appellees as being the successors in title to the mortgagee purchaser and to the rights of the legal or equitable assigns of such mortgagee.
As shown by the opinion, the hill alleges that the mort*294gagee purchaser sold and conveyed the property to one of the appellees, and also transferred to such appellee all of its rights both under the purchase and under the mortgage. If the appellant’s contract rights in the property were in fact subject to the mortgage, such rights cannot be made superior to the rights growing out of the mortgage by mere failure to make the appellant a party to the foreclosure proceeding, where it is alleged that appellant had ceased operations under its contract rights and it was the belief of all parties that appellants “would not thereafter make any claim under said contract,” no estoppel of appellees appearing.
Even if appellant was not a necessary party to the foreclosure proceedings, the right of appellees to re-foreclose is not thereby affected. Nor does this right of appellees prolong the life of the mortgage. If a foreclosure proceeding is not complete it can be made complete by appropriate proceedings in the absence of controlling equities forbidding it.
Rehearing denied.
Taylor, C. J., and Shackleford, Whitfield and Ellis, JJ., concur.
Cockrell, J., dissenls.